Title: Boston August 10. 1769.
From: Adams, John
To: 


       John Tudor Esq. came to me, and for the third Time repeated his Request that I would take his Son William into my Office. I was not fond of the Proposal as I had but 10 days before taken Jona. Williams Austin, for 3 years. At last however I consented and Tudor is to come, tomorrow morning.
       What shall I do with 2 Clerks at a Time? And what will the Bar, and the World say? As to the last I am little solicitous, but my own Honour, Reputation and Conscience, are concerned in doing my best for their Education, and Advancement in the World. For their Advancement I can do little, for their Education, much, if I am not wanting to myself and them.
       
      